

Exhibit 10.4

LEASE TERMINATION AGREEMENT AND RELEASE
This Lease Termination Agreement and Release (“Agreement”), dated for reference
purposes as of February 17, 2012, is entered into by and between Sunroad Centrum
Office I, L.P., a California limited partnership (“Landlord”), and Bridgepoint
Education, Inc., a Delaware corporation (“Tenant”).
F A C T S
A.Landlord and Tenant entered into that certain Standard Form Mode of Modified
Gross Office Lease dated October __ (sic), 2010 (the “Initial Lease”) pursuant
to which Landlord agreed to cause to be constructed and to lease to Tenant, and
Tenant agreed to lease from Landlord certain premises (“Premises”) commonly
known as the entire first (1st) through eighth (8th) floors of the to be
constructed Building sometimes referred to as Building II in the Sunroad Centrum
Project in San Diego, California.
B.    The Initial Lease was modified by that certain First Amendment to Lease
dated September 27, 2011 (“First Amendment”). The Initial Lease as modified by
the First Amendment is referred herein as the “Lease.”
C.    Landlord and Tenant have agreed to terminate the Lease on the terms and
conditions set forth below.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:
1.    Effective Date. This Agreement is effective upon its full execution and
delivery.
2.    Termination of Lease. The Lease shall be deemed terminated at 11:59 p.m.
on December 31, 2011 (the “Termination Date”).
3.    Delivery of Possession. The Building has not been constructed and Tenant
has not taken possession. Tenant shall no longer have the right to possession of
the Premises or to have access to the Premises. The parties acknowledge that
Tenant has no personal property at the Premises to be removed.
4.    No Termination Payment. The parties acknowledge and agree that no payments
of Basic Monthly Rent or any other monetary obligations on behalf of Tenant have
accrued under the Lease. The Parties acknowledge and agree that there shall be
no termination Payment due by either party related to this Agreement. In order
to allow each of them certainty with respect to their future plans, the parties
have determined that it is mutually beneficial to terminate the Lease.
5.    Security Deposit. Landlord acknowledges that Tenant has provided it with a
security deposit as required in the Lease. Landlord shall within five (5)
business days after the full execution and delivery hereof either refund the
security deposit to Tenant or, at



--------------------------------------------------------------------------------



Landlord’s election, give Tenant a credit towards other amounts due to Landlord
by Tenant in an amount equal to the security deposit.
6.    Initial Payment Amount. Landlord acknowledges that Tenant has provided it
with advance payment of the first month’s Basic Monthly Rent in accordance with
the terms of the Lease. Landlord shall within five (5) business days after the
full execution and delivery hereof either return to Tenant said amount and any
other amounts of Tenant’s funds held by Landlord or, at Landlord’s election,
give Tenant a credit towards others amounts due to Landlord by Tenant in an
amount equal to said amount plus any other amounts of Tenant’s funds held by
Landlord.
7.    No Subtenancies. Tenant represents and warrants that Tenant has not
subleased all or any portion of the Premises to any person or entity and that
Tenant has not assigned the Lease.
8.    Surviving Provisions. The parties acknowledge and agree that the terms and
conditions of the Lease which expressly survive the termination or earlier
expiration thereof, such as the indemnity obligations of the parties thereunder,
shall survive the termination contemplated hereunder.
9.    Release of Landlord. As of the Termination Date, Tenant, for itself and
for its affiliated corporations, limited liability companies and partnerships,
officers, directors, shareholders, agents, representatives, employees,
attorneys, shareholders, successors in interest, personal representatives,
heirs, assigns and each of them, absolutely, fully and forever releases and
discharges Landlord and Landlord’s property manager and their respective
members, officers, partners, agents, representatives, employees, servants,
attorneys, successors in interest, assigns and each of them, whether past,
present or future, of and from any and all claims, demands, liabilities,
obligations, losses, controversies, costs, expenses, attorneys' fees and damages
of every kind, nature, character or description whatsoever, whether in law or in
equity, and whether known or unknown, suspected or unsuspected, arising out of,
connected with, or in any way related to the Lease or Tenant's occupation of the
Premises, or the termination of the Lease. Tenant acknowledges and agrees that
the release set forth above applies to all claims relating to the Lease whether
those claims are known or unknown, foreseen or unforeseen. Tenant hereby waives
application of California Civil Code Section 1542 which reads as follows:
“A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him, must have materially affected his settlement with the debtor.”
10.    Release of Tenant. Subject to the performance by Tenant of all of its
obligations under this Agreement (none of which are released by this section),
as of the Termination Date, Landlord, for itself and for its affiliated
corporations, limited liability companies and partnerships, members, officers,
agents, representatives, employees, attorneys, shareholders, successors in
interest, personal representatives, heirs, assigns and each of them, absolutely,
fully and forever releases and discharges Tenant and their officers, directors,
shareholders, agents, representatives, employees, servants, attorneys,
successors in interest,

- 2 -

--------------------------------------------------------------------------------



assigns and each of them, whether past, present or future, of and from any and
all claims, demands, liabilities, obligations, losses, controversies, costs,
expenses, attorneys' fees and damages of every kind, nature, character or
description whatsoever, whether in law or in equity, and whether known or
unknown, suspected or unsuspected, arising out of, connected with, or in any way
related to the Lease, Tenant's occupation of the Premises, or the termination of
the Lease. Subject to the performance by Tenant of all of its obligations under
this Agreement, Landlord acknowledges and agrees that the release set forth
above applies to all claims relating to the Lease whether those claims are known
or unknown, foreseen or unforeseen. Landlord hereby waives application of
California Civil Code Section 1542 which reads as follows:
“A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him, must have materially affected his settlement with the debtor.”
11.    General. The persons executing this Agreement on behalf of the parties
hereto represent and warrant that they have the authority to execute this
Agreement on behalf of said parties and that said parties have authority to
enter into this Agreement. Landlord's obligations under this Agreement are
conditioned and contingent upon the performance by Tenant of all of its
obligations under this Agreement. This condition is for the sole benefit of
Landlord and may be waived by Landlord at any time upon written notice to
Tenant. Landlord and Tenant acknowledge that they have received independent
legal advice from their attorneys with respect to the advisability of executing
this Agreement. If a party files a legal action to enforce this Agreement, the
prevailing party in such action shall be entitled to recover all of its
attorneys' fees and costs. This Agreement contains the entire agreement between
the parties and may only be modified or amended by a writing signed by all
parties. This Agreement is entered into and shall be construed and interpreted
in accordance with the laws of the State of California without reference to
principles of conflicts of law. The parties hereto represent and warrant that
they have not transferred or otherwise assigned, either by contract or operation
of law, any of the claims released under this Agreement.
12.    Counterparts, Facsimiles and Electronic Signature. This Agreement may be
executed in one or more counterparts, which shall be deemed effective upon full
execution of this Agreement by all parties. Each counterpart shall be deemed an
original, but all of which together shall constitute one and the same instrument
and agreement. In addition, a copy of this Agreement executed by a party hereto
and telecopied to the other party shall be deemed to constitute delivery of an
originally executed copy of this Agreement to the other party. A facsimile or
electronic signature shall be enforceable to the same extent as an original
signature.
Remainder of Page Intentionally Left Blank

- 3 -

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereby execute this Agreement.
LANDLORD:


Sunroad Centrum Office I, L.P.,
a California limited partnership




By:    Sunroad Asset Management, Inc.
a California corporation






By:    /s/ Dan Feldman        
Dan Feldman
Its:    President




TENANT:


Bridgepoint Education, Inc.,
a Delaware corporation




By:    /s/ Daniel J. Devine        
Daniel J. Devine
Its:    Chief Financial Officer










- 4 -